18-3278-cv(L)
     Haynes, et al. v. World Wrestling Entertainment, Inc.

                                         UNITED STATES COURT OF APPEALS
                                             FOR THE SECOND CIRCUIT

                                                        SUMMARY ORDER

     RULINGS BY SUMMARY ORDER DO NOT HAVE PRECEDENTIAL EFFECT. CITATION TO A SUMMARY
     ORDER FILED ON OR AFTER JANUARY 1, 2007, IS PERMITTED AND IS GOVERNED BY FEDERAL RULE
     OF APPELLATE PROCEDURE 32.1 AND THIS COURT’S LOCAL RULE 32.1.1. WHEN CITING A
     SUMMARY ORDER IN A DOCUMENT FILED WITH THIS COURT, A PARTY MUST CITE EITHER THE
     FEDERAL APPENDIX OR AN ELECTRONIC DATABASE (WITH THE NOTATION “SUMMARY ORDER”). A
     PARTY CITING A SUMMARY ORDER MUST SERVE A COPY OF IT ON ANY PARTY NOT REPRESENTED BY
     COUNSEL.

 1                   At a stated term of the United States Court of Appeals for the Second Circuit, held
 2   at the Thurgood Marshall United States Courthouse, 40 Foley Square, in the City of New York,
 3   on the 9th day of September, two thousand twenty.
 4
 5   PRESENT:            BARRINGTON D. PARKER,
 6                       MICHAEL H. PARK,
 7                       WILLIAM J. NARDINI,
 8                            Circuit Judges.
 9
10   - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - -x
11
12   Haynes, et al. v. World Wrestling Entertainment, Inc.
13
14   --------------------------------------
15
16   William Albert Haynes, III, Rodney Begnaud, AKA Rodney Mack, Russ
17   McCullough, individually and on behalf of all others similarly situated, AKA
18   Big Russ McCullough, Ryan Sakoda, individually and on behalf of all others
19   similarly situated, Matthew Robert Wiese, individually and on behalf of all
20   others similarly situated, AKA Luther Reigns, Evan Singleton, Vito Lograsso,
21   Cassandra Frazier, Individually and as next of kin to her deceased husband,
22   Nelson Lee Frazier, Jr. a/k/a Mabel a/k/a Viscera a/k/a Big Daddy V a/k/a King
23   Mabel and as personal representative of The Estate of Nelson Lee Frazier, Jr.,
24   Deceased, Shirley Fellows, on behalf of Estate of Timothy Alan Smith a/k/a Rex
25   King, Joseph M. Laurinaitis, AKA Road Warrior Animal, Paul Orndorff, AKA
26   Mr. Wonderful, Anthony Norris, AKA Ahmed Johnson, James Harris, AKA
27   Kamala, Chris Pallies, AKA King Kong Bundy, Ken Patera, Barbara Marie
28   Leydig, Terry Brunk, AKA Sabu, Barry Darsow, AKA Smash, Bill Eadie, AKA
29   Ax, John Nord, Jonathan Hugger, AKA Johnny the Bull, James Brunzell, Susan
30   Green, Angelo Mosca, AKA King Kong Mosca, James Manley, AKA Jim

                                                                      1
 1   Powers, Michael Enos, AKA Mike, AKA Blake Beverly, Bruce Reed, AKA
 2   Butch, Sylain Grenier, Omar Mijares, AKA Omar Atlas, Don Leo Heaton, AKA
 3   Don Leo Jonathan, Troy Martin, AKA Shane Douglas, Marc Copani, AKA
 4   Muhammad Hassan, Mark Canterbury, AKA Henry Godwin, Victoria Otis,
 5   AKA Princess Victoria, Judy Hardee, Judy Martin, Bernard Knighton, as
 6   Personal Representative of Estate of Brian Knighton, a.k.a. Axl Rotten, Marty
 7   Jannetty, Terry Szopinski, AKA Warlord, Sione Havia Vailahi, AKA Barbarian,
 8   Timothy Smith, AKA Rex King, Tracy Smothers, AKA Freddie Joe Floyd,
 9   Michael R. Halac, AKA Mantaur, Rick Jones, AKA Black Bart, Ken Johnson,
10   AKA Slick, George Gray, AKA One Man Gang, Ferrin Jesse Barr, AKA J.J.
11   Funk, Rod Price, Donald Driggers, Ronald Scott Heard, on behalf of estate of
12   Ronald Heard also known as Outlaw Ron Bass, Boris Zhukov, David Silva,
13   John Jeter, AKA Johnny Jeter, Gayle Schecter, as Personal Representative of
14   Estate Jon Rechner a.k.a. Balls Mahoney, Ashley Massaro, AKA Ashley,
15   Charles Wicks, AKA Chad Wicks, Perry Satullo, AKA Perry Saturn, Charles
16   Bernard Scaggs, AKA Flash Funk, Carole M. Snuka, on behalf of Estate of
17   James W. Snuka,
18
19                        Consolidated Plaintiffs-Appellants,
20
21   Kyros Law P.C., Konstantine W. Kyros,
22
23                        Appellants,
24
25   Michelle James, as mother and next friend of M.O., a Minor Child and T.O, a
26   Minor Child, Jimmy Snuka, “Superfly,” by and through his guardian, Carole
27   Snuka, Salvador Guerrero, IV, AKA Chavo Guerrero, Jr., Chavo Guerrero, Sr.,
28   AKA Chavo Classic, Bryan Emmett Clark, Jr., AKA Adam Bomb, Dave
29   Hebner, Earl Hebner, Carlene B. Moore-Begnaud, AKA Jazz, Mark Jindrak, Jon
30   Heidenreich, Larry Oliver, AKA Crippler, Bobbi Billard, Lou Marconi, Bernard
31   Knighton, Kelli Fujiwara Sloan, on behalf of estate of Harry Masayoshi
32   Fujiwara,
33
34                        Consolidated Plaintiffs,
35
36                                                                                   18-3278 (L)
37                        v.                                                         18-3322 (Con)
38                                                                                   18-3325 (Con)
39                                                                                   18-3326 (Con)
40   World Wrestling Entertainment, Incorporated,                                    18-3327 (Con)
41                                                                                   18-3328 (Con)
42                        Consolidated Plaintiff-Defendant-Appellee,                 18-3330 (Con)
43
44   Vincent K. McMahon, Individually and as the Trustee
45   of the Vincent K. McMahon Irrevocable Trust U/T/A dtd.
46   June 24, 2004, as the Trustee of the Vincent K. McMahon

                                                     2
 1   2008, and as Special Trustee of the Vincent K. McMahon
 2   2013 Irrev. Trust U/A dtd. December 5, 2013 and as Trust,
 3
 4                                 Consolidated Defendant-Appellees,
 5
 6   Robert Windham, Thomas Billington, James Ware, Oreal
 7   Perras, John Doe’s, Various,
 8
 9                                 Consolidated-Defendants.
10
11   - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - -x
12
13   FOR PLAINTIFF-APPELLANTS:                                                        Konstantine W. Kyros
14   Kyros Law P.C. and Pro Se                                                        Anthony M. Norris
15   Appellant Konstantine W. Kyros                                                   KYROS LAW, P.C.
16                                                                                    Hingham, MA.
17
18
19   FOR CONSOLIDATED PLAINTIFFS-                                                     Erica C. Mirabella
20   APPELLANTS:                                                                      MIRABELLA LAW, LLC
21   William Albert Haynes, III, Russ                                                 Boston, MA.
22   McCullough, Ryan Sakoda, Matthew
23   Robert Weise, Evan Singleton,
24   Cassandra Frazier, Joseph M.
25   Laurinaitis, Paul Orndorff, James
26   Harris, Chris Pallies and Ken Patera, et al.
27
28
29   FOR CONSOLIDATED PLAINTIFFS-                                                     R. Christopher Gilreath
30   APPELLANTS:                                                                      GILREATH & ASSOCIATES
31   Cassandra Frazier, Joseph M.                                                     One Memphis Place
32   Laurinaitis, Anthony Norris, James                                               Memphis, TN.
33   Harris, Chris Pallies and Ken Patera, et al.
34
35   FOR CONSOLIDATED PLAINTIFFS-                                                     S. James Boumil
36   APPELLANTS:                                                                      BOUMIL LAW OFFICES
37   Joseph M. Laurinaitis, Paul Orndorff,                                            Lowell, MA.
38   Anthony Norris, James
39   Harris, Chris Pallies and Ken Patera, et al.
40
41
42   FOR CONSOLIDATED PLAINTIFFS-                                                     Brenden P. Leydon
43   APPELLANTS:                                                                      WOCL LEYDON, LLC
44   Joseph M. Laurinaitis, Paul Orndorff,                                            Stamford, CT.
45   Anthony Norris, James
46   Harris, Chris Pallies and Ken Patera, et al.

                                                                      3
 1
 2   FOR DEFENDANTS-APPELLEES:                                   Jerry S. McDevitt
 3   World Wrestling Entertainment Inc.                          Curtis B. Krasik
 4   Vincent K. McMahon                                          K&L GATES LLP
 5                                                               Pittsburgh, PA.
 6
 7
 8                                                               Jeffrey P. Mueller
 9                                                               DAY PITNEY LLP
10                                                               Hartford, CT.
11
12
13                   Appeal from the United States District Court for the District of Connecticut

14   (Bryant, J.).

15          UPON DUE CONSIDERATION, IT IS HEREBY ORDERED, ADJUDGED,

16   AND DECREED that the appeals of sanctions orders are DISMISSED, the merits

17   appeals of the dismissal of all claims in Haynes v. World Wrestling Entertainment, Inc.,

18   McCullough v. World Wrestling Entertainment, Inc., Frazier v. World Wrestling

19   Entertainment, Inc., and Singleton v. World Wrestling Entertainment, Inc. are

20   DISMISSED, and the judgment of the district court on all other claims is AFFIRMED. 1

21          This appeal arises from seven cases consolidated in the United States District

22   Court for the District of Connecticut. 2 The cases were brought against World Wrestling


     1
       This summary order resolves appeals from the following five District of Connecticut cases:
     Haynes v. World Wrestling Entm’t, Inc., No. 3:15-cv-1156 (VLB); Singleton v. World Wrestling
     Entm’t, Inc., No. 3:15-cv-425 (VLB); Frazier v. World Wrestling Entm’t, Inc., No. 3:15-cv-1305
     (VLB); McCullough v. World Wrestling Entm’t, Inc., 172 F. Supp. 3d 528 (2016),
     reconsideration denied, No. 3:15-cv-10704 (VLB), 2016 WL 3962779 (July 21, 2016); and
     Laurinaitis v. World Wrestling Entm’t, Inc., No. 3:16-cv-1209 (VLB).
     2
       Two of the seven consolidated cases have not been appealed. The first was brought by World
     Wrestling Entertainment, Inc. (“WWE”) in June 2015 in the District of Connecticut. World
     Wrestling Entm’t, Inc. v. Windham et al., No. 3:15-cv-994 (VLB). In Windham, WWE sought a
     declaratory judgment after appellant Konstantine W. Kyros threatened to pursue litigation on
     behalf of four previously unrepresented wrestlers. In that case, WWE was granted relief in the
     form of a declaration stating that the claims of those four wrestlers were time-barred. The second
                                                     4
 1   Entertainment Inc. by former WWE wrestlers. The plaintiffs-appellants allege that, as a

 2   result of physical trauma they experienced while performing, they suffered neurological

 3   damage resulting in diseases such as chronic traumatic encephalopathy (“CTE”), in

 4   addition to other significant physical and mental health impairments. In each of the cases,

 5   the plaintiffs-appellants were represented by the same attorney, Konstantine W. Kyros of

 6   Kyros Law P.C. We assume the parties’ familiarity with the underlying pleadings and

 7   their factual allegations, the procedural and substantive rulings below, and the issues on

 8   appeal.

 9                                                  I.

10          The first complaint in the consolidated cases was a putative class action filed in

11   the District of Oregon in October 2014 on behalf of William Albert Haynes III, better

12   known as Billy Jack. Haynes v. World Wrestling Entm’t, Inc., No. 3:15-cv-1156 (VLB). 3

13   Several months later, in January 2015, former wrestlers Vito LoGrasso and Evan

14   Singleton filed a putative class action in the Eastern District of Pennsylvania. Singleton v.

15   World Wrestling Entm’t, Inc., No. 3:15-cv-425 (VLB). Both wrestlers had forum

16   selection clauses in their contracts with WWE providing that litigation arising from the

17   contract be brought in the District of Connecticut, where WWE is headquartered. The

18   Pennsylvania court enforced the forum selection clauses and transferred the Singleton



     case that was a part of the consolidation below but is not appealed here was originally filed by
     Kyros in June 2015 in the Northern District of Texas. James v. World Wrestling Entm’t, Inc., No.
     3:15-cv-1229 (VLB). The district court dismissed James in November 2016 for Plaintiffs’ lack
     of standing.
     3
       Unless otherwise noted, when quoting from published judicial decisions, all internal quotation
     marks, brackets, and citations have been omitted.
                                                    5
 1   action to the District of Connecticut. In February 2015, the estate of Nelson Lee Frazier

 2   Jr., a deceased wrestler, commenced a wrongful death action in the Western District of

 3   Tennessee. Frazier v. World Wrestling Entm’t Inc., No. 3:15-cv-1305 (VLB). In April

 4   2015, wrestlers Russ McCullough, Ryan Sakoda, and Matthew Wiese commenced

 5   another putative class action, this time in the Central District of California. McCullough

 6   v. World Wrestling Entm’t Inc., No. 3:15-cv-1074 (VLB).

 7            Around June 2015, the district court in Connecticut presiding over the Singleton

 8   action became aware of the pending actions in Oregon, Tennessee, and California. The

 9   contracts with WWE signed by the wrestlers in each case contained forum selection

10   clauses requiring litigation in the District of Connecticut. All of the actions were

11   eventually transferred to Connecticut where they were consolidated before the district

12   court.

13            In March 2016, the district court dismissed all claims in the Haynes, Singleton,

14   and McCullough actions for failure to state a claim, with the exception of fraudulent

15   omission claims on behalf of Singleton and LoGrasso. McCullough v. World Wrestling

16   Entm’t, Inc., 172 F. Supp. 3d 528 (D. Conn.).

17            In November 2016, the district court granted WWE’s motion to dismiss the

18   wrongful death claim asserted in Frazier. Frazier, who died in 2014, had been cremated

19   without having any of his brain tissue examined. Frazier’s counsel had argued to the

20   district court that CTE can be diagnosed only through a post-mortem examination of

21   brain tissue. Because no examination had been done on Frazier, the court concluded that

22   his estate could not plausibly allege that he had CTE. The court also concluded that

                                                   6
 1   Frazier’s estate failed to plead any non-conclusory allegations linking Frazier’s death to

 2   injuries sustained while wrestling. Frazier had died of a heart attack, and the operative

 3   pleading contained no allegations that heart failure could result from CTE.

 4          In a decision filed on March 28, 2018, the district court granted summary

 5   judgment on the remaining fraudulent omission claims in Singleton. The district court

 6   concluded that the plaintiffs had not produced evidence establishing that WWE knew of a

 7   risk of permanent degenerative neurological conditions prior to September 2007, when a

 8   widely publicized report on CTE (the “Benoit report”) discussed those conditions. The

 9   court concluded that no reasonable jury could find that WWE concealed the dangers

10   allegedly associated with wrestling.

11                                                II.

12          After the district court dismissed all claims in the Haynes and McCullough actions

13   and dismissed all but the fraud-by-omission claim for each plaintiff in the Singleton

14   action, the Haynes and McCullough plaintiffs filed notices of appeal in this Court. WWE

15   moved to dismiss those appeals on the grounds that the appeals were not taken from a

16   final judgment that disposed of all the consolidated cases. See Hageman v. City Investing

17   Co., 851 F.2d 69 (2d Cir. 1988). A panel of this Court, applying the then-current law of

18   this Circuit, agreed that the final judgments in Haynes and McCullough could not be

19   appealed until final judgments had been entered in all the consolidated cases.

20   Accordingly, the panel dismissed the Haynes and McCullough appeals without prejudice.

21   See McCullough v. World Wrestling Entm’t, Inc., 838 F.3d 210, 214 (2d Cir. 2016).



                                                  7
 1          More than a year later, on March 27, 2018, the Supreme Court held that in

 2   consolidated cases such as these, a final judgment in one of the cases is immediately

 3   appealable even where final judgments have not been entered in each of the consolidated

 4   cases. Hall v. Hall, 138 S. Ct. 1118, 1131 (2018) (“[Federal Rule of Civil Procedure]

 5   42(a) did not purport to alter the settled understanding of the consequences of

 6   consolidation. That understanding makes clear that when one of several consolidated

 7   cases is finally decided, a disappointed litigant is free to seek review of that decision in

 8   the court of appeals.”).

 9          Following the decision in Hall, neither the appellants in Haynes and McCullough,

10   nor any plaintiff in Singleton or Frazier sought relief from this Court or in the district

11   court. This inaction was fatal. Arguments as to Hall’s applicability or as to any “work-

12   arounds” have been waived. Hall controls and renders the notices of appeal in Haynes,

13   Singleton, Frazier, and McCullough untimely. Untimely notices of appeal are

14   jurisdictional bars to this Court’s review. See Bowles v. Russell, 551 U.S. 205, 209 (2007)

15   (“This Court has long held that the taking of an appeal within the prescribed time is

16   ‘mandatory and jurisdictional.’”). Accordingly, we lack appellate jurisdiction over the

17   appeals in Haynes, McCullough, Frazier, and Singleton and, for that reason, those

18   appeals are dismissed.

19                                                III.

20          In July 2016, Laurinaitis v. World Wrestling Entm’t, Inc., No. 3:16-cv-1209

21   (VLB), a suit brought by fifty former WWE wrestlers, was commenced in the District of

22   Connecticut. The complaint included a number of tort claims and, in addition, sought

                                                   8
 1   relief under various statutes on the ground that, in its contracts with the wrestlers, WWE

 2   had misclassified them as independent contractors. WWE moved to dismiss the action

 3   and the district court granted the motion, holding that the claims were either time-barred,

 4   barred by prior rulings, or frivolous.

 5          Connecticut law requires tort claims to be brought “within three years from the

 6   date of the act or omission complained of.” Conn. Gen. Stat. § 52-577. The three-year

 7   period “begins with the date of the act or omission complained of, not the date when the

 8   plaintiff first discovers an injury.” Collum v. Chapin, 40 Conn. App. 449, 451–52 (1996)

 9   (citing Fichera v. Mine Hill Corp., 207 Conn. 204, 212–13 (1988)). The complaint in

10   Laurinaitis alleges that WWE concealed the risk that concussive blows to the head could

11   cause permanent degenerative neurological conditions with the aim of inducing the

12   wrestlers to continue performing. The district court dismissed the complaint, reasoning

13   that any concealment of information alleged to have occurred must have occurred at a

14   time when the wrestlers were still performing, and because it was not disputed that none

15   had wrestled later than 2011, their tort claims were time-barred. We find no error in the

16   district court’s conclusion.

17          Under Connecticut law, wrongful death claims must be brought “within two years

18   from the date of death” except that “no such action may be brought more than five years

19   from the date of the act or omission complained of.” Conn. Gen. Stat. § 52-555(a).

20   Section 52-555 may “serve as a bar to a wrongful death claim” even if “an injured victim

21   could not have known that he or she had a claim against the alleged tortfeasor until after

22   the limitation period had expired.” Greco v. United Techs. Corp., 277 Conn. 337, 353

                                                  9
 1   (2006). The district court correctly determined that none of the plaintiffs in the

 2   Laurinaitis action had wrestled for WWE within five years of the filing of that complaint

 3   and thus the wrongful death claims were also time-barred. Again, we find no error.

 4          The remaining claims are also time-barred. The misclassification claims allege

 5   that the wrestlers’ classification as independent contractors was a part of a scheme to

 6   defraud. Even assuming the longer six-year statute of limitations for contract claims

 7   applies, compare Conn. Gen. Stat. § 52-577 with Conn. Gen. Stat. § 52-576, none of the

 8   wrestlers plausibly alleged that they were first misclassified within six years of the filing

 9   of the Laurinaitis complaint. Finally, we affirm the dismissal of plaintiff’s Occupational

10   Safety and Health Act (“OSHA”), Employee Retirement Income Security Act

11   (“ERISA”), Racketeer Influenced and Corrupt Organizations Act (“RICO”), Family and

12   Medical Leave Act (“FMLA”), and unconscionable contracts claims for the reasons

13   stated by the district court.

14          Connecticut statutes of repose may, under appropriate circumstances, be tolled

15   under what its courts term the ‘continuing course of conduct’ doctrine. Watts v.

16   Chittenden, 301 Conn. 575, 583–84 (2011) (recognizing that a period of repose may be

17   tolled in the proper circumstances, reflecting the “policy that, during an ongoing

18   relationship, lawsuits are premature because specific tortious acts or omissions may be

19   difficult to identify and may yet be remedied”). Appellants contend that it applies in this

20   case. Pursuant to that doctrine, a plaintiff must show that a defendant: “(1) committed an

21   initial wrong upon the plaintiff; (2) owed a continuing duty to the plaintiff that was

22   related to the alleged original wrong; and (3) continually breached that duty.” Witt v. St.

                                                  10
 1   Vincent’s Med. Ctr., 252 Conn. 363, 370 (2000). Where Connecticut courts have found a

 2   duty “continued to exist after the cessation of the act or omission relied upon, there has

 3   been evidence of either a special relationship between the parties giving rise to such a

 4   continuing duty or some later wrongful conduct of a defendant related to the prior act.”

 5   Macellaio v. Newington Police Dep’t, 145 Conn. App. 426, 435 (2013). The existence of

 6   a special relationship “will depend on the circumstances that exist between the parties

 7   and the nature of the claim at issue.” Saint Bernard Sch. of Montville, Inc. v. Bank of Am.,

 8   312 Conn. 811, 835 (2014).

 9          The district court concluded that the Laurinaitis plaintiffs failed plausibly to allege

10   a special or continuing relationship between themselves and WWE, in part because “a

11   mere contractual relationship does not create a fiduciary or confidential relationship,” Id.

12   at 836. There were no plausible allegations in the complaint that could lead the court

13   reasonably to conclude that WWE had a continuing duty to provide comprehensive health

14   care to the wrestlers after they stopped performing. Likewise, the district court was

15   unpersuaded by the allegation that continuing royalty payments somehow gave rise to a

16   duty on the part of WWE with respect to the alleged misclassification as independent

17   contractors. We agree with the district court and we similarly conclude that the

18   continuing-course-of-conduct doctrine did not cause the otherwise applicable statutes of

19   limitation or repose to be tolled.

20          The district court was also correct that the statutes of limitation and repose should

21   not be tolled under the fraudulent concealment doctrine. For the doctrine to apply, the

22   wrestlers were required plausibly to allege that WWE “(1) had actual awareness, rather

                                                  11
 1   than imputed knowledge, of the facts necessary to establish the plaintiffs’ cause of action;

 2   (2) intentionally concealed these facts from the plaintiffs; and (3) concealed the facts for

 3   the purpose of obtaining delay on the plaintiffs’ part in filing a complaint on their cause

 4   of action.” Falls Church Grp., Ltd. v. Tyler, Cooper & Alcorn, LLP, 281 Conn. 84, 105

 5   (2007). Proof of fraudulent concealment requires “clear, precise, and unequivocal

 6   evidence.” Id.

 7          We agree with the district court that the complaint in Laurinaitis contained no

 8   plausible allegations that WWE fraudulently concealed any causes of action from its

 9   wrestlers. We therefore affirm the district court’s grant of WWE’s motion to dismiss the

10   Laurinaitis action.

11                                                IV.

12          During the course of the actions discussed above, WWE moved under Rules 11

13   and 37 for sanctions against plaintiffs-appellants’ counsel in the Singleton and Laurinaitis

14   actions. The district court referred the motions to Magistrate Judge Robert A. Richardson

15   who, in a Report and Recommendation dated February 22, 2018, recommended that

16   monetary sanctions be awarded. The district court adopted the Recommendation. The

17   district court wrote that “this case has been characterized by [counsel’s] repeated failures

18   to comply with the clear and unambiguous provisions of the Federal Rules of Civil

19   Procedures and this Court’s repeated instructions and admonitions, which has resulted in

20   a considerable waste of the Court’s and the Defendants’ time and resources.”

21          While sanctions have been awarded, the amount of sanctions has not been

22   determined; consequently, this Court lacks appellate jurisdiction over the sanctions

                                                  12
 1   appeal. See Pannonia Farms, Inc. v. USA Cable, 426 F.3d 650, 652 (2d Cir. 2005) (per

 2   curiam); see also Discon, Inc. v. NYNEX Corp., 4 F.3d 130, 133 (2d Cir. 1993) (“[A]

 3   sanction order that leaves the amount of the sanction for later determination is not final

 4   and, therefore, not appealable under [28 U.S.C.] § 1291.”). We therefore dismiss

 5   appellant Kyros’s appeal of the Rule 37 and Rule 11 sanctions orders. We have

 6   considered the plaintiffs-appellants’ remaining arguments and conclude that they are

 7   either waived or without merit.

 8          In sum, the appeals in Haynes v. World Wrestling Entertainment, Inc., No. 3:15-

 9   cv-1156 (VLB), Singleton v. World Wrestling Entertainment, Inc., No. 3:15-cv-425

10   (VLB), Frazier v. World Wrestling Entertainment, Inc., No. 3:15-cv-1305 (VLB), and

11   McCullough v. World Wrestling Entertainment, Inc., 172 F. Supp. 3d 528 (D. Conn.

12   2016) (VLB), are dismissed because the notices of appeal were untimely and we

13   therefore lack appellate jurisdiction.

14          We also lack appellate jurisdiction over the appeal of sanctions orders in Singleton

15   and Laurinaitis v. World Wrestling Entertainment, Inc., No. 3:16-cv-1209 (VLB) because

16   the amount of the sanctions has not been set and thus the order is not yet final. Finally,

17   we affirm the district court’s dismissal of all claims in Laurinaitis. Those claims are time-

18   barred, and the plaintiffs-appellants have failed to plausibly allege that the applicable

19   limitations period should be tolled.

20                                            CONCLUSION

21          Accordingly, the appeals of the merits orders in Haynes, McCullough, Frazier,

22   and Singleton are DISMISSED for lack of appellate jurisdiction. The appeal of sanctions

                                                  13
1   ordered in Laurinaitis and Singleton is DISMISSED for lack of appellate jurisdiction.

2   The judgment of the district court in all other respects is AFFIRMED. 4

3

4                                                         FOR THE COURT:

5                                                         Catherine O’Hagan Wolfe, Clerk




    4
      WWE’s motions to amend the captions are DENIED. See Fed. R. App. P. 12(a) (“Upon
    receiving the copy of the notice of appeal . . . the circuit clerk must docket the appeal under the
    title of the district-court action.”).
                                                     14